Citation Nr: 1012261	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-32 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a monetary burial allowance, to include the 
plot or interment allowance.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel








INTRODUCTION

The Veteran served with the Merchant Marines from April 1943 
to August 1945.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 administrative 
decision, which denied a claim for plot or interment 
allowance and nonservice-connected or monetary burial 
allowance.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2008.  

2.  At the time of the Veteran's death, service connection 
had not been established for any disability.

3.  The Veteran had no claims for benefits pending at the 
time of his death. 


CONCLUSION OF LAW

The criteria for entitlement to a monetary burial allowance, 
to include the plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1605 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was recently eliminated by the 
Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

Further, in Dingess v. Nicholson, the Court held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim. 19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009).  Specifically, VA must 
notify the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

However, the Board finds in the instant case that resolution 
of the issue on appeal is based on the operation of law and 
that the VCAA is not applicable.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001) (finding that the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
Court held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  See also VAOGCPREC 5-
2004, Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), 
and Mason v. Principi, 16 Vet. App. 129, 132 (2002) (stating 
that the VCAA is not applicable "because the law as mandated 
by statute and not the evidence is dispositive of the 
claim").

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2009).  
Where, as here, the Veteran's death is not service-
connected, entitlement is based upon the following 
conditions:

(1)  At the time of death, the Veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2)  The Veteran has an original or reopened claim for 
either benefit pending at the time of the Veteran's death, 
and

(i)  In the case of an original claim there is sufficient 
evidence of record to have supported an award of 
compensation or pension effective prior to the date of the 
Veteran's death, or

(ii)  In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the Veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3)  The deceased was a Veteran of any war or was discharged 
or released from active military, naval, or air service for 
a disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a 
political subdivision of a State) and the Secretary 
determines,

(i)  That there is no next of kin or other person claiming 
the body of the deceased Veteran, and

(ii)  That there are not available sufficient resources in 
the Veteran's estate to cover burial and funeral expenses; 
and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2009).  

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly 
hospitalized by VA in a VA facility (as described in 38 
U.S.C.A. § 1701(3)) or in a non-VA facility (as described in 
38 U.S.C.A. § 1701(4)) for hospital care under the authority 
of 38 U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c) (2009).  If a 
Veteran dies en route while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for purpose of examination, treatment, or care, burial 
expenses will be allowed as though death had occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2009).
When a Veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1)  The deceased Veteran is eligible for the burial 
allowance under 38 C.F.R. § 3.1600(b) or (c); or

(2)  The Veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state Veterans' cemetery) are met; 
or

(3)  The Veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the Veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4)  The Veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States; 
and

(5)  The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2009).  

The record shows that the Veteran died on July [redacted], 2008.  In 
July 2008, the appellant submitted an application for burial 
benefits. 

At the time of his death, the Veteran was not receiving VA 
compensation or pension benefits and did not have a claim 
for VA compensation or pension benefits pending.  The record 
gives no indication that the Veteran died at a VA hospital.  
In addition, there is no evidence in the record that the 
Veteran was being treated under VA authority or contract, 
that he was hospitalized through VA authority or contract, 
or that he died en route while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for purpose of examination, treatment, or care.  38 C.F.R. 
§§ 3.1600(c), 3.1605 (2009).  

In addition, there is no indication in the record that the 
Veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources 
to cover burial and funeral expenses.  The appellant has not 
indicated that the Veteran was buried/cremated in a cemetery 
owned by a state or the Federal government.  In light of the 
foregoing, a burial allowance is not warranted under 38 
C.F.R. § 3.1600(b)(1)(2) or (3).

The record shows, for reasons similar to those set out 
above, that the appellant is not entitled to a plot or 
interment allowance.  The requirements for eligibility for a 
burial allowance have not been met, and the Veteran was not 
buried in a state or national cemetery.  As noted above, the 
appellant did not indicate in his application for burial 
benefits that the Veteran was buried at a state owned-
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv) (2009).  Rather, the evidence of 
record reflects a private funeral home.

Finally, the record does not show that the Veteran was 
separated from service for a disability incurred or 
aggravated in the line of duty or, at time of discharge, had 
such a disability, shown by official service records, which 
in medical judgment would have justified a discharge for 
disability.  

The Board acknowledges that the appellant submitted a letter 
that was sent to the Veteran advising him that he had been 
classified as a Veteran and may be eligible for many 
benefits administered by VA.  However, that letter clearly 
suggested that the Veteran "may" be entitled to various 
benefits, and the law and regulations concerning burial 
benefits establish very specific eligibility requirements 
for such benefits.  The Board has no authority to act 
outside the constraints of the regulatory criteria that bind 
it in this case.  See 38 U.S.C.A. § 7104(c) (West 2002).  
Thus, as the appellant's claim does not meet the eligibility 
requirements, as discussed above, his claim must be denied.


ORDER

Entitlement to a monetary burial allowance, to include the 
plot or interment allowance is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


